Name: Commission Regulation (EEC) No 3465/85 of 9 December 1985 amending Regulation (EEC) No 3301/85 opening a standing invitation to tender for the export of 120 000 tonnes of bread-making wheat held at Ghent by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/30 Official Journal of the European Communities 10 . 12. 85 COMMISSION REGULATION (EEC) No 3465/85 of 9 December 1985 amending Regulation (EEC) No 3301/85 opening a standing invitation to tender for the export of 120 000 tonnes of bread-making wheat held at Ghent by the French intervention agency HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 0, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), amended by Regulation (EEC) No 1806/85 (4), Whereas, the first and the last partial invitation to tender under Commission Regulation (EEC) No 3301 /85 Q, should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 Article 4 ( 1 ) and (3) of Regulation (EEC) No 3301 /85 is replaced by the following : ' 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 15 January 1986 at 12 noon (Brussels time).' '3 . The last partial invitation to tender shall expire on 30 April 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 169, 29 . 6 . 1985, p. 73 . 0 OJ No L 316, 27 . 11 . 1985, p . 35 .